Exhibit 10.2

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment No. 2”), dated as of May 30, 2014, by and among Oneida Ltd., a
Delaware corporation (“Oneida”), Anchor Hocking, LLC, a Delaware limited
liability company (“Anchor”, and together with Oneida, each a “Borrower”, and
collectively, “Borrowers”), Universal Tabletop, Inc., a Delaware corporation
(“Parent”), and each other Subsidiary of Parent party thereto (together with
Parent, each a “Guarantor”, and collectively, “Guarantors”), the financial
institutions from time to time party to the Loan Agreement (as hereinafter
defined) as lenders (such financial institutions, together with their respective
successors and assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), Wells Fargo Bank, National
Association, with an office located at 100 Park Avenue, 14th Floor, New York,
New York 10017, as administrative agent for the Lenders (in its capacity as
administrative agent, together with its successors and assigns, and any
replacement, the “Administrative Agent”) and as collateral agent for the Lenders
(in its capacity as collateral agent, together with its successors and assigns,
and any replacement, the “Collateral Agent”, and together with Administrative
Agent, collectively, “Agents”).

W I T N E S S E T H:

WHEREAS, Agents, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Administrative Agent on behalf of
Lenders) have made and provided and may hereafter make and provide loans,
advances and other financial accommodations to Borrowers as set forth in the
Second Amended and Restated Loan and Security Agreement, dated as of May 21,
2013, by and among Agents, Lenders, Borrowers and Guarantors, as amended by
Amendment No. 1 to the Second Amended and Restated Loan and Security Agreement,
dated as of May 14, 2014 (as the same may be further amended, modified,
supplemented, extended, renewed, restated, refinanced restructured or replaced,
the “Loan Agreement”), and the other agreements, documents and instruments
referred to therein or at any time executed and/or delivered in connection
therewith or related thereto (all of the foregoing, together with the Loan
Agreement and this Amendment No. 2, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated, restructured,
refinanced or replaced, being collectively referred to herein as the “Loan
Documents”);

WHEREAS, EveryWare Global, Inc. has acknowledged that the Borrowers are in
default of the consolidated leverage ratio and the consolidated interest
coverage ratio covenants of the Term Loan Agreement for the fiscal quarter ended
March 31, 2014; and

WHEREAS, the Borrowers and Guarantors have entered or are about to enter a
Forbearance Agreement with the Term Loan Agent and the Required Lenders (as such
term is defined in the Term Loan Agreement); and

WHEREAS, Borrowers have requested that Agents and Lenders make certain
accommodations and amendments to the Loan Agreement, and Agents and Lenders are
willing to make such accommodations and amendments, subject to the terms and
conditions set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, by this Amendment No. 2, Borrowers, Guarantors, Agents and Lenders
desire and intend to evidence such amendments;

NOW THEREFORE, in consideration of the foregoing, and the respective agreements
and covenants contained herein, the parties hereto agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
following meanings given to them below, and the Loan Agreement and the other
Loan Documents are hereby amended to include, in addition and not in limitation,
the following:

(i) “Amendment No. 2” means Amendment No. 2 to Second Amended and Restated Loan
and Security Agreement, dated as of May 30, 2014, by and among Agents, Lenders,
Borrowers and Guarantors, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated, restructured, refinanced or
replaced.

(ii) “Amendment No. 2 Effective Date” means the date on which all conditions
precedent to Amendment No. 2 have been satisfied.

(iii) “Accommodation Termination Date” means the earlier of (i) June 30, 2014
and (ii) the “Forbearance Termination Date” (as such term is defined in the Term
Loan Forbearance Agreement).

(iv) “Term Loan Forbearance Agreement” means the Forbearance Agreement, dated as
of May 30, 2014, by and among Anchor and Oneida, as borrowers, the Guarantors,
the Term Loan Lenders party thereto, and Term Loan Agent.

(b) Amendments to Definitions.

(i) Clause (a)(ii)(B) of the definition of “Adjusted Availability” set forth in
Section 1.1 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:

“2.5% of the Maximum Revolver Amount (except for the period commencing May 13,
2014, through and including the Accommodation Termination Date, 10% of the
Maximum Revolver Amount) less”

 

2



--------------------------------------------------------------------------------

(ii) The definition of “Applicable Margin” set forth in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“Applicable Margin” means, with respect to Base Rate Revolving Loans and LIBO
Rate Revolving Loans, the applicable percentage (on a per annum basis) set forth
below based on the Quarterly Average Availability as follows:

 

Tier

  

Quarterly Average

Availability

   Applicable LIBO
Rate Margin     Applicable Base
Rate Margin   1    Greater than 30% of the Maximum Revolver Amount      2.00 % 
    1.00 %  2    Greater than or equal to 15% of the Maximum Revolver Amount but
less than or equal to 30% of the Maximum Revolver Amount      2.25 %      1.25
%  3    Less than 15% of the Maximum Revolver Amount      2.50 %      1.50 % 

provided, that, (i) the Applicable Margin shall be calculated and established
once every three (3) months and shall remain in effect until adjusted for the
next three (3) month period, (ii) each adjustment of the Applicable Margin shall
be effective as of the first day of each such three (3) month period based on
the Quarterly Average Availability for the immediately preceding three (3) month
period as calculated by Administrative Agent, (iii) notwithstanding anything to
the contrary contained herein, the Applicable Margin through June 30, 2014,
shall be the amount for Tier 3 set forth above and (iv) in the event that
Borrowers fail to provide any Borrowing Base Certificate or other information
with respect thereto for any period on the date required hereunder, effective as
of the date on which such Borrowing Base Certificate or other information was
otherwise required, at Administrative Agent’s option, the Applicable Margin
shall be based on the highest rate above until the next Business Day after a
Borrowing Base Certificate or other information is provided for the applicable
period at which time the Applicable Margin shall be adjusted as otherwise
provided herein. In the event that at any time after the end of any three
(3) month period, the Quarterly Average Availability for such three (3) month
period used for the determination of the Applicable Margin was greater than the
actual amount of the Quarterly Average Availability for such period as a result
of the inaccuracy of information provided by or on behalf of Borrowers to
Administrative Agent for the calculation of Availability, the Applicable Margin
for such period shall be adjusted to the applicable percentage based on such
actual average Availability and any additional interest for the applicable
period as a result of such recalculation shall be promptly paid to
Administrative Agent. The foregoing shall not be construed to limit the rights
of Administrative Agent or Lenders with respect to the amount of interest
payable after a Default or Event of Default whether based on such recalculated
percentage or otherwise.”

(c) Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

 

3



--------------------------------------------------------------------------------

2. Cash Dominion. Section 6.9(a) of the Loan Agreement is hereby amended by
inserting the following sentence immediately before the last sentence of such
Section:

“Notwithstanding anything to the contrary set forth in Section 6.9 hereof or
otherwise in the Loan Agreement and the other Loan Documents, the Loan Parties
agree that upon the Amendment No. 2 Effective Date the Collateral Agent is
irrevocably authorized to instruct the depository banks at which the Primary
Accounts are maintained, to transfer, on a daily basis, or more frequently, as
Collateral Agent may request, all available funds received or deposited into
such Primary Accounts to a specified account of Collateral Agent’s, whether or
not an Availability Triggering Event has occurred or is continuing.”

3. Financial Advisor. In addition to the requirements for Access and Examination
pursuant to Section 6.6 of the Loan Agreement, the Administrative Agent is
authorized to engage a financial advisor (“Advisor”), at Borrowers’ expense to
review Borrowers’ books and records, and financial condition, including any
projections and budgets prepared by or on behalf of Borrowers (including copies
of the 13-Week Cash Flow Forecast (as defined in the Forbearance Agreement) to
the extent delivered to the Term Loan Agent under the Forbearance Agreement),
and information regarding the Collateral, and Borrowers shall provide the
Advisor, Administrative Agent and any authorized representatives thereof with
full and complete access to their facilities, personnel and books and records,
wherever located and shall assist Advisor in providing to Administrative Agent,
daily updates with respect to the foregoing, including without limitation, daily
updates with respect to all payments and receipts of Borrowers, as well as a
Collateral roll-forward, and all payments proposed to be made by or on behalf of
any of Borrowers or Guarantors; provided, notwithstanding the foregoing, that
none of Borrowers or other Loan Parties or Affiliates will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent, Advisor, or any Lender
(or their respective representatives or contractors) is prohibited by Law or any
binding agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided further, that notwithstanding the
foregoing.

4. Events of Default. As of the date hereof, Administrative Agent has not
waived, is not by this Amendment No. 2 waiving any Event of Default which may
have occurred on or prior to the date hereof, whether or not continuing on the
date hereof, or which may occur after the date hereof.

5. Conditions Precedent. This Amendment No. 2 shall become effective on the
first date upon which each of the following conditions precedent has been
satisfied:

(a) Administrative Agent shall have received this Amendment No. 2, duly
authorized, executed and delivered by Borrowers, Guarantors, Agents, and
Lenders;

(b) Administrative Agent shall have received the Term Loan Forbearance
Agreement, duly executed and delivered by the Borrowers and the Term Loan Agent,
and the Required Lenders (as such term is defined in the Term Loan Agreement)
and all other parties thereto, in form and substance satisfactory to the
Administrative Agent, the terms of which shall include an agreement by the Term
Loan Agent and Term Loan Lenders to forbear from exercising their rights and
remedies with respect to existing events of default under the Term Loan
Agreement for a period that extends at least until June 30, 2014; and

(c) no Default or Event of Default shall exist or shall have occurred and be
continuing, both before and after giving effect to this Amendment No. 2.

 

4



--------------------------------------------------------------------------------

6. Representations, Warranties and Covenants. Each Borrower and Guarantor hereby
represents and warrants to the Lenders for itself and each of the other Loan
Parties the following (which shall survive the execution and delivery of this
Amendment No. 2), the truth and accuracy of which representations and warranties
are a continuing condition of the making of Revolving Loans and providing
Letters of Credit to Borrowers:

(a) as to each Loan Party, each Loan Party has the power and authority to
execute, deliver and perform this Amendment No. 2, has taken all necessary
action (including obtaining approval of its stockholders or members if
necessary) to authorize the execution, delivery, and performance of this
Amendment No. 2;

(b) as to each Loan Party, this Amendment No. 2 has been duly executed and
delivered by such Loan Party, and constitute the legal, valid, and binding
obligations of such Loan Party, enforceable against it in accordance with its
terms without defense, set-off, or counterclaim, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws at the time
in effect affecting the rights of creditors generally and to the effect of
general principles of equity whether applied by a court of law or equity;

(c) as to each Loan Party, the execution, delivery and performance by such Loan
Party of this Amendment No. 2 does not and will not conflict with, or constitute
a violation or breach of, or constitute (alone or with notice or lapse of time
or both) a default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any Loan Party by reason of the
terms of (a) any material contract, mortgage, Lien, lease, agreement, indenture,
document, or instrument to which such Loan Party is a party or which is binding
upon it, (b) any Requirement of Law applicable to such Loan Party, or (c) the
certificate or articles of incorporation, by laws, or other organizational or
constituent documents, as the case may be, of such Loan Party.

(d) no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or other Person is
necessary or required in connection with this Amendment No. 2, except for those
which have been duly obtained by the Loan Parties;

(e) the representations and warranties of the Loan Parties contained in the Loan
Agreement and the other Loan Documents (after giving effect to Amendment No. 2)
that are qualified as to materiality or Material Adverse Effect shall be true
and correct, and the representations that are not so qualified shall be true and
correct in all material respects on the Amendment No. 2 Effective Date, except
to the extent such representations or warranties specifically relate to an
earlier date, in which case such representations and warranties qualified as to
materiality or Material Adverse Effect shall be true and correct, and the
representations that are not so qualified, shall be true and correct in all
material respects on and as of such earlier date; and

(f) no event exists, or would exist immediately after giving effect to this
Amendment No. 2, which constitutes a Default or an Event of Default.

 

5



--------------------------------------------------------------------------------

7. Acknowledgments by Guarantors. Each Guarantor, by its signature below, hereby
acknowledges, confirms and agrees that after giving effect to this Amendment
No. 2 and the transactions contemplated hereby, the Guaranty Agreement executed
by Guarantors guaranteeing the payment and performance of all Obligations, is
and shall continue in full force and effect.

8. Effect of this Agreement. Except as expressly amended pursuant hereto, no
other changes, waivers or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified and confirmed by all parties hereto as of the date hereof. To the
extent that any provision of the Loan Agreement or any of the other Loan
Documents are inconsistent with the provisions of this Amendment No. 2, the
provisions of this Amendment No. 2 shall control.

9. Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes hereof.

10. Governing Law. This Amendment No. 2 and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York.

11. Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
permitted assigns and the successors and permitted assigns of Lenders.

12. Reference to Loan Agreement. On and after the Amendment No. 2 Effective
Date, each reference in the Loan Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Loan Agreement, and
each reference in the other Loan Documents to the “Loan Agreement”,
“thereunder”, “thereof” or words of like import referring to the Loan Agreement
shall mean and be a reference to the Loan Agreement as amended by this Amendment
No. 2.

13. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, and by each Agent, each Lender, and the Loan Parties in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement. Signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document, and a telecopy
or electronic mail in portable document format of any such executed signature
page shall be valid as an original.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment No. 2 on the
date first above written.

 

BORROWERS

 

ONEIDA LTD.

By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Interim Chief Executive Officer and President
ANCHOR HOCKING, LLC By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Interim Chief Executive Officer and President

GUARANTORS

 

UNIVERSAL TABLETOP, INC.

By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Interim Chief Executive Officer and President

BUFFALO CHINA, INC.

DELCO INTERNATIONAL, LTD.

SAKURA, INC.

THC SYSTEMS, INC.

KENWOOD SILVER COMPANY, INC.

ONEIDA SILVERSMITHS INC.

ONEIDA INTERNATIONAL INC.

ONEIDA FOOD SERVICE, INC.

By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Interim Chief Executive Officer and President

[Signatures Continue on Next Page]

 

Amendment No. 2 to Second Amended and Restated LASA (Oneida/Anchor)



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Letter of Credit Issuer and, individually as a Lender By:  

/s/ Guido Cuomo

  Name:   Guido Cuomo   Title:   Authorized Signatory

 

Amendment No. 2 to Second Amended and Restated LASA (Oneida/Anchor)